 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDHewitt's isolated interrogation of Snelling in March,his angry threats toCraig onMay 23, of "trouble," harderwork,and possible discharge because of her unionactivities,and Thomas'explanation to SnellinginAugustthat Respondent had to"fight back with everything"againstthe Union.Consideringthat the Meat Cuttersorganizationearlier wageda successful campaign in the storethrough thesame agentwho representedtheUnionhere,won an election,and Respondent promptly andapparentlyamicably bargainedand signed a contractwith theMeatCutters at thevery time thatthe campaignof the Unionwas reaching its "peak" accordingto Craigand Snelling,I do not consider these three ratherwidely separatedincidents as sub-stantial evidence of a definite union animus or pattern of antiunion conduct warrantingremedial action.I shall therefore recommend that the complaint be dismissed in itsentirety.Upon thebasis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is alabor organizationwithinthe meaning of Section2 (5) of the Act.3.Respondent has not engaged in unfair labor practices,as alleged in the complaintherein, within the meaning of Section 8(a)(3) and(1) of theAct, toan extent whichwarrants remedial action underthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in the case, I recommend that the complaint be dismissed in its entirety.Building and Construction Trades Council of the MetropolitanDistrict;John E. Deady, its Agent;Excavating and BuildingMaterial Chauffeurs,Warehousemen and Helpers,Local Union379, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWin-wake, Inc.Building and Construction Trades Council of the MetropolitanDistrict and its Agent,John E. DeadyandWinwake,Inc.CasesNos. 1-CC-293 and 1-CP-31. February 28, 1963DECISION AND ORDEROn January 10, 1962, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engagedin unfairlabor practices in violation ofSection 8(b) (4) (i) and (ii) (B) ofthe Act and recommending thatthey cease and desist therefrom and take certain affirmative action,as set forth in the attached Intermediate Report.He recommendeddismissal of the 8(b) (7) (C) allegations of the complaint.There-after, the Respondent Council and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.The Gen-eral Counsel and Local 379 did not file any exceptions.141 NtLRB No. 2. BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.39Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch andMembers Rodgers and Leedom].The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in these cases, and hereby adoptsthe findings,' conclusions,2 and recommendations of the Trial Exam-iner asmodified herein.3ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent Building and Construction Trades Council of theMetropolitan District, its officers, agents (including John E. Deady),representatives, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingany individual employed by C. L. Guild Construction Co., Inc., Twin-brook Concrete Corporation, Wakefield Ready-Mixed Concrete Com-pany, Burlington Sand and Gravel Company, or any other employerto engage in, a strike or a refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or to perform anyservice; and from threatening, coercing, or restraining the above-named employers or any other person (including Winwake, Inc.) ;where in either case an object thereof is to force or require Winwake,Inc., to cease doing business with C. L. Guild Construction Co., Inc.,iWe correct the following inadvertent errors in the Intermediate Report:1"George Whitten" and"Whitten Bros.,Inc" are, respectively,the correct names ofthe individual and corporation referred to as "Whittem"and "Whittem Brothers,Incorpo-rated"in the Intermediate Report.2."Lord Wakefield"rather than"Lord Winwake"is the correct name of the hotel whichwas under construction on the project here involved during the period pertinent to thisproceeding3."Wakefield Ready-Mixed Concrete Company" appears to be the correct name of thesand and gravel company referred to as "Burlington Sand and Gravel Company" in theIntermediate Report.2We agree with the Trial Examiner that an object of Respondents'picketing of theconstruction site and the inducement of employees of Guild was to force the generalcontractor to terminate his contracts with nonunion subcontractors,thereby violatingSection 8(b) (4) (B) of theAct.N L R B v.Denver Building and Construction TradesCouncil, et al (Gould & Preisner),341 U S. 675, 687-690.We also concur in the TrialExaminer's conclusion that Respondents did not have an additional object of organizingthe employees of the nonunion subcontractors or of seeking recognition as their bargainingrepresentative and therefore that the picketing did not violate either Section 8(b) (7) (C)or the second part of Section 8(b) (4) (B).In view of the latter findings, the Chairmanand Member Leedom do not adopt the Trial Examiner's discussion of the impact of theMoore Dry Dock Companyrules(92 NLRB 547, 549)on the picketing in this case or hisfinding that the subcontractors are the pnmary employers.8In the absence of exceptions by Local 379,we adoptpro formathe Trial Examiner'sfinding that it violated the Act. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwinbrook Concrete Corporation, Wakefield Ready-Mixed ConcreteCompany, Burlington Sand and Gravel Company, Whitten Brothers,Incorporated, Stewart Weatherhead, H. L. Wood, De Mone Brothers,or any other employer or person.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at Respondent Council's business offices and meeting halls,copies of the attached notice marked "Appendix A." 4 Copies of saidnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed, be posted by the Respondent imme-diately upon receipt thereof, and be maintained for a period of 60consecutive days thereafter in conspicuous places including all placeswhere notices to members of affiliated unions are customarily posted.Reasonable steps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Sign and mail copies of said notice to the Regional Director forposting by Winwake, Guild, Twinbrook, Wakefield, and Burlington,if willing, at all locations where notices to employees are customarilyposted.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.B. Respondent Excavating and Building Material Chauffeurs,Warehousemen and Helpers, Local Union 379, affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, representatives, successors,and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingany individual employed by Twinbrook Concrete Corporation, Wake-field Ready-Mixed Concrete Company, Burlington Sand and GravelCompany, or any other employer to engage in, a strike or a refusalin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials, orcommodities, or to perform any services; and from threatening, co-ercing, or restraining the above-named employers or any other person(includingWinwake, Inc.) ; where in either case an object thereof isto force or require Winwake, Inc., to cease doing business with WhittenBrothers, Incorporated, Stewart Weatherhead, H. L. Wood, De MoneBrothers, or any other employer or person.* In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.412.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Post at Respondent Local 379's business offices and meetinghalls, copies of the attached notice marked "Appendix B." 5 Copiesof said notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed, be posted by the Respondentimmediately upon receipt thereof, and be maintained for a period of60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered,defaced,or covered by any other material.(b)Sign and mail copies of said notice to the Regional Director forposting by Winwake, Twinbrook, Wakefield, and Burlington, if will-ing, at all locations where notices to employees are customarily posted.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be,and it herebyis,dismissed insofar as it alleged a violation of Section 8(b) (7) (C)by Respondent Building and Construction Trades Council of theMetropolitan District and its agent, John E. Deady.6 See footnote4,supra.APPENDIX ANOTICE TO ALL MEMBERS OF UNIONS AFFILIATED WITH BUILDING ANDCONSTRUCTION TRADES COUNCIL OF THE METROPOLITAN DISTRICTAND TO ALL EMPLOYEES OF C. L. GUILD CONSTRUCTION CO., INC.,TWINBROOK CONCRETECORPORATION,WAKEFIELD READY-MIXED CON-CRETE COMPANY,BURLINGTON SAND AND GRAVEL COMPANY, ANDWINWAKE, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT engage in,or induce or encourage any individualemployed by C. L. Guild Construction Co., Inc., TwinbrookConcrete Corporation,Wakefield Ready-Mixed Concrete Com-pany, Burlington Sand and Gravel Company, or any other em-ployer, to engage in,a strike or a refusal in the course of theiremployment to use, manufacture,process, transport,or otherwisehandle or work on any goods, articles, materials,or commodities,or to perform any services,NOR WILL WE threaten,coerce, or re- 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrain the above-named employers or any other person (includingWinwake, Inc.), where an object thereof is to force or requireWinwake, Inc., to cease doing business with Whitten Brothers,Incorporated, Stewart Weatherhead, H. L. Wood, De Mone Broth-ers, or any other employer or person.BUILDING AND CONSTRUCTION TRADES COUNCILOF THE METROPOLITAN DISTRICT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(JOAN E. DEADY,Agent for the above-namedCouncil)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts, Telephone No. La-fayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF EXCAVATING AND BUILDING MATERIALCHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL UNION 379,AFFILIATEDWITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA AND TO ALLEMPLOYEES OF TWINBROOK CONCRETE CORPORATION, WAKEFIELDREADY-MIXED CONCRETE COMPANY, BURLINGTON SAND AND GRAVELCOMPANY, AND WINWAKE, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Twinbrook Concrete Corporation, Wakefield Ready-Mixed Concrete Company, Burlington Sand and Gravel Com-pany, or any other employer,to engage in, a strike or a refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, services,materials, or commodities, or to perform any services, NOR WILLWE threaten, coerce, or restrain the above-named employers or anyother person (including Winwake, Inc.), where an object thereofis to force or require Winwake, Inc., to cease doing business with BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.43Whitten Brothers, Incorporated, Stewart Weatherhead, H. L,Wood, De Mone Brothers, or any other employer or person.EXCAVATING AND BUILDING MATERIAL CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL UNION 379,AFFILIATEDWITH INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts, Telephone No. La-fayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon chargesfiled byWinwake, Inc., onJuly 19,1961,theGeneral Counselissued a consolidated complaint on August24, 1961,alleging that RespondentsBuilding and ConstructionTrades Councilof the Metropolitan District,and its agent,John E. Deady, and Excavating and Building Material Chauffeurs,Warehousemenand Helpers,Local Union 379, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,had engaged in unfair laborpractices affecting commerce within the meaning of Section8(b) (4) (i)and (ii) (B)of the Act and that the Council,and its agent,Deady,had also engaged in unfairlabor practices within the meaning of Section8(b)(7)(C) of the Act.After thefiling of the charges, the Regional Director for the First Region,pursuantto the provisions of Section 10(1) of theAct, petitioned the UnitedStates DistrictCourt forthe District of Massachusetts for injunctive relief against the above-namedRespondents.On September7, 1961,the district court granted a temporary restrain-ing order.After thefiling of answers to the consolidated complaint herein on behalf of allof the Respondents,the cases came on for hearing beforeTrialExaminerOwsley VoseatBoston,Massachusetts,on September 18, 1961.At thehearing, the partiesstipulated that the transcript of the testimony, including various sipulations presentedto the district court in the injunction case, should constitute a part of the record inthe present proceedings.The motion of RespondentsCounciland Deady to amendtheir joint answer was granted.Afterthe close of the hearing,the General Counseland RespondentLocal 379 filedbriefswith me which have been duly considered.Upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVEDWinwake,Inc., a Massachusetts corporation, is a general contractor engaged inthe construction,among other buildings,of the Lord Winwake Hotel at Wakefield,Massachusetts.Itpurchases materials and supplies from out-of-State sources ofa value in excess of $50,000 annually.C. L. Guild Construction Co., Inc.,a RhodeIsland corporation, having its principal office at East Providence,Rhode Island, hasthe piledriving subcontract on the hotel project.It does business outside the Stateof Rhode Island of a value in excess of $50,000 annually.Twinbrook Concrete 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation of Waltham, Massachusetts, has furnished some of the concrete used inthe hotel project at Wakefield.Twinbrook annually receives materials from out-of-State sources valued in excess of $50,000 each year.Whitten Brothers, Incorporated,has a subcontract to furnish labor and truckdriving work for the job.H. L. Woodhas been awarded the plumbing subcontract, Stewart Weatherhead, the masonrysubcontract, and De Mone Brothers the subcontract for the erection and removalof the forms for the concrete work.Of all the subcontractors on the project, onlyGuild employs members of, and recognizes, a labor organization affiliated with theCouncil.I find that Winwake, Guild, and Twinbrook are employers engaged incommerce and/or in an industry affecting commerce, within the meaning of the Act,and that it is appropriate to exercise jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent Council and the Respondent Local 379 are labor organizationswithin the meaning of Section 2(5) of the Act. The Respondent John E. Deady,secretary-treasurer of the Respondent Council, is an agent of the Council within themeaning of Section 8(b) of the Act.III.THE UNFAIR LABOR PRACTICESA. The facts1.The walkout by members of Carpenters and Pile Drivers Local Union No. 56on June 14, 1961After receiving a report from a business agent of a carpenters' local to the effectthat there was "a non-Union condition" on the Winwake hotel job, Council SecretaryDeady went to the jobsite on June 14, 1961, and had a discussion with the businessagents of several other local unions affiliated with the Council, including RobertHowe, business agent of Carpenters and Pile Drivers Local Union No. 56, about thepresence of nonunion men on the job. Thereafter, Howe suggested to David Hig-gins, the shop steward of Local 56, that they "shut the job down."' Howe then an-nounced this decision to the piledrivers.They stopped work about 9:30 a.m, butremained on the job until 12:30 p.m. to see if the matter could be "straightened out."The piledrivers, however, returned the next morning, Thursday, June 15, and workedallday.2.The discussions prior to the Council's establishment of the picket lineWhen George Whittem, the treasurer and one of the owners of Winwake, wasinformed of the walkout early on Wednesday, June 14, he returned to the projectand immediately began trying to reach Deady by telephone.Whittem finally gotin touch with Deady about 8 o'clock that evening.At that time, when asked whatthe trouble was, Deady said, "We didn't like the conditions," and when pressed astowhat particular conditions, replied, "You are running non-Union."Whittemreplied, "Well, I don't show any discrimination against anybody. I run an open shop.I don't care what my subcontractors are, whether they are Union or non-Union, aslong as they do their lob."Deady rejoined, "I am going to teach you a thing ortwo; I will show you how to run the job." The conversation ended with Deadyagreeing to meet Whittem at the jobsite at 8 a.m. the following morning, Thursday,June 15.The next morning Deady met with Whittem as planned.Also present on thisoccasion were George Donaldson, a Guild supervisor, Business Agent Howe, and oneotherman.Deady asked Wluttem how he was going to run the job.Whittemanswered, "Open shop..I can't run it non-Union, I would be discriminatingagainst the Union, and that I can't do. I am running it open shop, and I don'tcare whether a man is Union or non-Union as long as he does his work."Deadyimmediately turned to Howe and "screamed, `You heard it.We have got to protectour trades. If you (Whittem) are going to run non-Union men with Union men, wecertainly are going to the higher-ups and we will stop youWe will have no non-Union men on this job'." Donaldson inquired what should be done "to rectify the'This is the testimonyofWilliamNorflett,one of the members of Local 56 employedby Guild, who was working on the hotel job on the morning of June 14Business AgentHowe testified that on this occasion he "simply stated thattherewas non-Union men onthe job site."Norflett's testimony comports with the logic of the situation and is herebycredited BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.45situation."Deady's reply was "get rid of" the nonunion subcontractors and "have allUnion men working on this job." 23.The Council's establishment of a picket line in front of the project on June 16Council Secretary-Treasurer Deady admittedly established a picket line in frontof the Winwake hotel project at Wakefield on June 16, 1961.As a result of thepresence of the picket line,the piledriver members of Local 56 refused to report forworkon June 16.The picketing continued from June 16 until September 6, 1961.Until July 24,the legend on the picket signs read as follows:THIS JOB UNFAIRto theA. F. of L.-C. I. O.BUILDING & CONSTRUCTIONTRADESThereafter,the picket signs were changed to read:THE WINWAKE CO. UNFAIRto theA. F. of L.-C. I. O.BUILDING & CONSTRUCTIONTRADESOn June 20, 1961, Francis E. Silva, Jr., attorney for Winwake, approached Deadyas he was carrying a sign on the picket line. Silva asked Deady what he was doingthere and what his purpose was.Deady pointed to the sign and said that the signspoke for itself.Silva then asked Deady what it would take to have the picketline re-moved.Deady replied that "he wanted the job 100 percent union." Silva commentedthat the job had already been subcontracted out and suggested that although therewere probably nonunion subcontractors on the job nothing could be done about it.Deady replied that "they could be fired off the job." Silva replied that Whittemdid not do business that way. Silva then continued. "I understand then that what youwant here is that you want a 100 percent Union job and to the extent that we mustfire any non-Union subcontractors if we have them." Deady said, "Yes, that is right.We are going to be either 100 percent in or 100 percent out.We got to protect ourrights and that is the way it is going to be." Then Silva asked,"What sort of a con-tract. . ."and Deady answered,"I don'twant a contract.Iwant to be satisfiedit is going to be a 100 percent union job." 34.Local 379's support of the Council's picket linea.Preliminary statementAs a result of the presence of the pickets outside the project, Winwake had difficultyobtaining concrete.The drivers of Wakefield Ready-Mixed Concrete Company, Win-wake's regular supplier of concrete for the project, refused to cross the picket line.They are members of Local 42, of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.ConsequentlyWinwake or-dered concrete from other concerns, including Twinbrook, whose drivers are members2 The foregoing findings are based on the credited testimony of George Whittem.Withthe one exception discussed below, Deady and Howe made no effort to deny Wbittem'stestimony concerning this conversation with them.As found below, Deady's statements toWhittem on this occasion are similar to statements made by Deady less than a week latertoWinwake's attorney, Francis E Silva, Jr., which Deady, in part at least, admits havingmadeBoth Deady and Howe testified that Whittem's response to Deady's initial inquiryconcerning his policy for running the job was,"Non-Union,open shop."Deady, in histestimony,displayed a poor memory even about certain comparatively recent events andgenerally showed a tendency to be evasive and to engage in "double-talk" about mattersadversely affecting the interests of the CouncilI find that both Deady and Howe, intheir testimony,were stressing the aspect of Whittem's response to which they took strongobjection,and that their testimony does not accurately reflect the tenor of Whittem'sresponse as a whole.3 The foregoing finding is based on Silva's credited testimony.Deady admitted that hetold Silva he wanted a 100-percent union job,and that he was out to protect the tradesDeady further testified that although he did not remember saying so,itwas his intentionto continue picketing until he got a 100-percent union shop 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Local 379. It was stipulated at the hearing that the members of Local 379 areunder continuing instructions to respect all picket lines, and that these instructionswould cover the picket line at the Winwake project.On most of the occasions onwhich Winwake poured concrete at the project, John Garvey, one of the businessagents of Local 379, was present in the vicinity of the picket line .4Garvey, accord-ing to Whittem's credited testimony, would stand in the middle of the street andwould appeal to the drivers to respect the picket line.On June 28, Winwake ordered a number of loads of concrete from Twinbrook.Three trucks were used in making the deliveries.Louis Vassalotti, one of theowners of Twinbrook, drove one of the trucks. Two of Twinbrook's regular drivers,members of Local 379, drove the other two trucks.The next day Twinbrook'sdrivers informed Vassalotti "they wouldn't go across the picket line again."b.Local 379s July 12 strike against TwinbrookWinwake placed another order with Twinbrook for the delivery of concrete onJuly 12. Since his drivers refused to cross the picket line, Vassalotti drove the truckhimself, making eight or nine trips.As he was leaving the project at noon to obtainanother load, Local 379 Business Agent Garvey spoke to him.Garvey first askedVassalotti where the regular driver of the truck was.Vassalotti explained that therewas no regular driver, that he had quit.Garvey then asked Vassalotti, "Don't youknow you are breaking down conditions here."Vassalotti replied, "Gee, I don'tknow anything about it," and pulled on out of the jobsite.5Upon leaving this jobsite, Vassalotti drove to the plant of the Burlington Sandand Gravel Company to obtain the cement, sand, and gravel used in making con-crete.Business Agent Garvey of Local 379 and O'Brien of Local 42 got in a beachwagon and followed Vassalotti to the plant.While Vassalotti's truck was beingloaded, Garvey and O'Brien approached John Sefchuk, the loader at the plant.Gar-vey asked Sefchuk if he was loading a Twinbrook truck.When Sefchuk said yes,Garvey inquired whether he was a member of the Union. Sefchuk replied that hehad a withdrawal card.Garvey angrily retorted, "Well, you will never get in myUnion again."O'Brien, of Local 42, added, "you will be blackballed out of 42 alsofor loading the Twinbrook truck." 6Not long after 1:30 p.m that day, Business Agent Garvey appeared at the officeof the Twinbrook plant.Pointing to the garage where two trucks were parked,Garvey asked Stanley Colentuno, Twinbrook's treasurer, where the drivers for thetrucks were.When Colentuno replied that one was on vacation and the other is incourt, Garvey announced, "Well, I am pulling your men out on strike."When Colen-tuno asked, "What for, John," Garvey answered "No contract." 7Garvey then wentdown to Twinbrook's batch plant to inform the men there of the strike.On a subsequent trip back to the Burlington plant for another load, Vassalotti wasnotified that he was to call Twinbrook's office.When he did so, Treasurer Colentuno4 This is the testimony of George Whittem, which I credit.Garvey admitted that hehad gone out to the picket line "a few times," but disclaimed any interest in it.Underall the circumstances of the case, I do not credit his disclaimer5 This is Vassalotti's credited testimony.Garvey similarly testified that he askedVassalotti on this occasion "where was the driver that belonged on the truck "However,Garvey further testified that he also asked Vassalotti whether he knew that he was violat-ing the contract by driving the truck himself, and that Vassalotti had answered thatLocal 379 did not have a contract with him. According to Garvey, he rejoined, "Well, itisabout time you had a contract." Vassalotti, when questioned about Garvey's testimonyabove set forth, denied that Garvey had accused him of violating the contract by drivingthe truck, and he further testified that he had not told Garvey that he had no contractwith Local 379.The contract did not, in fact, contain any prohibition against ownersdriving trucks.Vassalotti credibly testified that when he was shorthanded for one reasonor another he had very frequently driven the trucks himself, without any objection beingmade by Local 379. As hereinafter found, in Garvey's conversation with Stanley Colentuno,the treasurer of Twinbrook, shortly thereafter, when Garvey went out to the Twinbrookplant to call the men out on strike. Garvey made no mention of Vassalotti's driving inviolation of the contract as being a cause of the strike.Under all the circumstances, I donot credit Garvey's testimony in this regard, and find that the conversation occurred asstated in the text above.6 The foregoing findings are based on Sefchuk's undenied and credited testimony.4 Colentuno further credibly testified that Garvey did not mention Vassalotti's drivingof the truck on this occasion.Garvey was not questioned concerning his conversationwith Colentuno on this occasion.Consequently, Colentuno's testimony in this regard isundenled. BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.47informed him that the men were out on strike.When he asked Colentuno what thereason was, Colentuno replied, "Mr. Garvey just said we have no contract."The strike was settled on the following day as a result of discussions which tookplace during the negotiations between Local 379 and a local association of employersin the ready-mixed concrete business.The prior contract, which had also been ne-gotiated upon a multiemployer basis, had expired on April 30 and the parties were inthe process of negotiating a new contract. Pending the execution of the new agree-ment, the parties undertook to maintain in effect the terms and conditions of theexpired contract.While this was not expressly agreed to, all parties understood thatthese were the conditions under which the men would continue working.At the bargaining meeting on July 13, which was held at the office of the FederalMediation and Conciliation Service in Boston under the auspices of CommissionerSullivan, the employer and union representatives were seated in separate offices.Attorney John J. Delaney, Jr., who represented the employers, went to the unionrepresentatives and raised the question of the Twinbrook strike, asserting that theemployers "were reluctant to talk any further until something was worked out inregard to this problem "Delaney mentioned the Winwake situation, and askedwhether that was a cause of the strike against Twinbrook, pointing out that if thestrike against one of the employers was part of the union strategy in the currentbargaining, then the employers would have to take appropriate action.However,asDelaney stated, if the strike was "for some matter other than that, we didn'tquarrel."Frank McMorrow, the president and one of the business agents of Local379 and who was representing Local 379 in the negotiations, said that he did notknow what had brought about the strike against Twinbrook, but that he would findout from his associate, Business Agent Garvey.Before he called Garvey,MeMorrow asked Delaney whether "Twinbrook would agree that it would not inthe future make deliveries" to the Winwake project. Delaney returned to the em-ployer representatives and put the question to Vassalotti, one of the owners of Twin-brook.Vassalotti replied that he could not agree that Twinbrook would not makeany future deliveries to Winwake, that all he could say was that he personally "wouldnot operate the truck," and that Local 379 should know that its members would notcross the picket linesWhen Delaney went back and reported Vassalotti's answertoMcMorrow, the latter made a telephone call, as a result of which the strike wassettled.5.Local379'sAugust 4 strike against TwinbrookWinwake ordered concrete from Twinbrook a third time about August 4.Vassa-lotti informed Whittem that he could not drive the truck himself, that his men wouldnot cross the picket line, but that Twinbrook could borrow a truck without a driver.Winwake accepted Vassalotti's offer and obtained a driver from one of the Whittemcompanies.This driver, who was not a member of Local 379, made deliveries to thehotel project.Later that day Twinbrook needed a truck in which to make some de-liveries of concrete. It hired a truck and a driver for this purpose from the Rosen-field Company. The driver furnished was not a member of Local 379. After Garveyreceived a telephone call informing him of these events, he went out to Twinbrook'splant and informed Vassalotti that he was calling Twinbrook's men out on strike.When Vassalotti asked the reason for the strike, Garvey answered, according toVassalotti, "no contract," and he also mentioned the fact that Twinbrook had leasedout the truck without a Local 379 driver.Garvey inferentially denied having men-tioned Twinbrook's lack of a contract as an explanation for the strike.He testifiedthat he called Vassalotti's attention to the fact that Twinbrook's leasing of thetruck, under the circumstances then existing, was a violation of the contract, andthat Vassalotti replied that he had no contract with Local 379.According to Garvey'stestimony, he then observed as follows- "Well, it is about time you had a contract " 9The only provisions in the contract which have to do with the leasing of trucks arethe following:'This is the mutually consistentand creditedtestimony of Delaney and VassalottiMcMorrow also testified that itwas agreedthat Vassalotti would not operate a truck.McMorrow, when asked whether he had made any demand in that conversation thatTwinbrook ceasedoing businesswithWinwake, replied that he had not.However,Delaney had not testified that MeMorrowhad made ademandthatTwinbrook cease doingbusiness withWinwake.Under thecircumstances,I do not regard McAforrow's testi-mony in this regardas being inconflict with the testimony of Delaney and Vassalottiabout McMorrow's raising the questionwhether Twinbrook wouldagree notto make anyfuture deliveries to Winwake.e Vassalotti specifically denied that Garvey had mentioned the leasing of the equipmentas a violation of the contract. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen outside vehicles are engaged, they shall be operated by members ofLocal #379 in good standing and shall receive the following prevailing rateof wages established in this Agreement.Outside vehicles shall not be engaged if the Company has available equipmentof its own.I find it unnecessary to resolve the conflict in the testimony as to the explanationgiven Vassalotti at the time of the strike on August 4, for even accepting Garvey'sversion, I find, for reasons more fully set forth below, that one of Local 379'sobjections to Twinbrook's leasing of the trucks was the fact that Twinbrook hadleased the truck to Winwake which was thwarting its efforts to support the Council'spicket line. In this posture of the case it is immaterial that Local 379 also objectedbecause, in its view, Twinbrook was breaching its contract with Local 379.The Twinbrook employees remained out on strike until after August 8, on whichdate the employees of all the other employers involved in the multiemployer bargain-ing went out on strike to enforce their contract demands.The parties finally nego-tiated a contract settling this strike on August 11. Immediately after this agreementwas reached, Local 379 Representatives McMorrow and Garvey urged that Vassalotti"ought to straighten out [Twinbrook's] little problem."When Vassalotti disclaimedthe existence of any problem, McMorrow argued, "We have to talk about it ifyou want to go back to work.We can hold up the contract " 10 After reproachingVassalotti about his driving of trucks and about Twinbrook's leasing of trucks with-out a Local 379 driver, McMorrow sought Vassalotti's agreement on three matters.Vassalotti's credited testimony in this regard is as follows:So he (McMorrow) said, "Well, you won't go there (to the Winwake hotelproject) again," and I said, "No, we won't go there again; the job is finishedas far as we are concerned."He said, "You won't drive," and I said, "No, I won't drive."And he said, "You won't lease the trucks to him again," and I said, "Allright, I won't lease the trucks to him again."But I said, "At the time the job,as far as I know, is finished with the concrete." 11With this understanding Local 379's second strike against Winwake was terminated.B.Conclusions concerning the Council's unfair labor practicesSubsections (i) and (ii)(B) of Section 8(b)(4) make it an unfair labor practicefor a labor organization or its agents(i) to engage in, or to induce or encourage any individual employed by anyperson engaged in commerce or in an industry affecting commerce to engagein, a strike or a refusal . . to perform any services; or (ii) to threaten, coerce,or restrain any person engaged in commerce or in an industry affecting com-merce, where in either case an object thereof is:(B) forcing or requiring any person . . . to cease doing business with anyother person, or forcing or requiring any other employer to recognize andbargain with a labor organization as the representative of his employees... .The evidence above set forth establishes that the Council objected to the presenceof certain subcontractors on theWinwake hotel project because of the fact thatthey did not employ members of labor organizations affiliated with the Council,that in furtherance of its objective of eliminating the nonunion subcontractors fromthe job, the Council and its agent, Deady, induced the employees of Guild, the unionpiledriving subcontractor on the job, to cease work on June 14, 1961, in an effort tobring pressure on Winwake, the general contractor on the project, to terminate thecontracts of the nonunion subcontractors on the job.The Council had no dispute10 Although the negotiations had been conducted upon a multiemployer basis in the past,they had culminated in individual contracts between the Union and each employer repre-sented in the negotiations.11McMorrow did not deny Vassalotti's testimony quoted above.However, his versionomits any reference to his seeking Vassalotti's agreement not to drive and not to go totheWinwake project.Garvey, who was present during this conversation, was not ques-tioned about it. In my opinion Vassalotti's testimony is consistent with the logic of thesituation as a whole, and in the absence of a specific denial of Vassalotti's detailed testi-mony concerning this conversation, I find it worthy of credit. BUILDING AND CONSTRUCTIONTRADESCOUNCIL,ETC.49with Winwake other than the fact that it did business with the nonunion subcontrac-tors on the project.As found above, these included Whitten, general labor; Wood,plumbing;Weatherhead, masonry work; and De Mone, erection and removal ofwooden forms for the concrete work. The evidence further shows that in supportof this same objective of bringing pressure upon Winwake to get rid of the non-union subcontractors on the job, the Council, on June 16, 1961, stationed picketsoutside the project carrying signs which failed to indicate that the Council's primarydispute was with the various nonunion subcontractors on the hotel project.Thepicketing continued until September 7, 1961The record also shows that as a resultof the Council's picketing, the employees of at least one of the suppliers of materialsto the project, Twinbrook, refused to transport them to the projectSince neitherof the signs carried by the Council's pickets made it clear that the Council's primarydispute was with the nonunion subcontractors, the picketing was not conducted inconformity with the requirements for common situs picketing established inMooreDry Dock Company,92 NLRB 547, 549.Upon the facts summarized above, and the entire record, I find that the Council,and its agent, Deady, by their actions in relation to the employees of Guild onJune 14, 1961, and by their picketing of the Winwake hotel project commencing onJune 16, 1961, have induced and encouraged the employees of Guild and Twin-brook to engage in strikes and refusals to perform services and to transport mate-rials,with an object of forcing or requiring Winwake, on the one hand, and Guildand Twinbrook, on the other hand, to cease doing business with one another, andof forcing or requiring Winwake to cease doing business with the nonunion sub-contractors on the project 12 By engaging in such conduct, the Council and Deady,its agent, have violated subsection (i) (B) of Section 8(b) (4) of the Act.I find further that the Council, and its agent, Deady, by their picketing of theWinwake hotel project, have threatened and coerced Winwake, on the one hand, andGuild and Twinbrook, on the other hand, with an object of forcing or requiringthem to cease doing business with one another and with the further object of forcingor requiring Winwake to cease doing business with the nonunion subcontractors onthe project.By engaging in such conduct the Council and Deady have violatedsubsection (ii) (B) of Section 8(b) (4)Sheet Metal Workers' International Associa-tion,Local Union No. 3, AFL-CIO (Siebler Heating & Air Conditioning, Inc.),133 NLRB 650.13The General Counsel contends that the Council's picketing of the project, as foundabove, also violates Section 8(b)(7)(C) since it continued for more than 30 dayswithout a petition under Section 9(c) of the Act being filed with the Board, andsince, among the objectives of the picketing were both of the objectives forbiddenby Section 8(b) (7) (C) of the Act, namely, that of forcing or requiring the non-union subcontractors with whom the Council had its primary dispute to recognizeor to bargain with the Council or one or more of its affiliated labor organizations asthe representative of their employees, and that of forcing or requiring the employeesof the subcontractors to accept the Council or one or more of its affiliated labororganizations as their collective-bargaining representative 14"While the General Counsel urges that the Council induced and encouraged the em-ployees of Winwake, as well as those of Guild and Twinbrook, to engage in strikes orrefusals to perform services, there is insufficient evidence, in my opinion, to justify a find-ing that Winwake itself had employees of its own engaged in construction work on theprojectAs far as the record shows, all of the construction work on the project wasbeing performed by subcontractors by virtue of their contracts with Winwakeis The Council and Deady urge in their motion to amend joint answer of Respondents,in effect, that the picketing in which the Council engaged was for the purpose of protest-ing (a) Winwake's alleged substandard wages and working conditions which they assertare undermining the labor standards achieved by the Council's affiliated unions incollective-bargaining contracts, and (b)Winwake's alleged policy of awarding subcontractsto nonunion subcontractorsAssuming, without deciding, that these contentions, if borneout by the facts, would constitute a defense to the allegations of unfair labor practiceshere involved, these Respondents have wholly failed to substantiate their contentionswith buttressing factsAccordingly, these contentions of the Council and Deady mustbe rejected."Insofar as relevant here, Section 8(b)(7) makes it an unfair labor practice for alabor organization, or its agents-to picket.any employer where an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organization as the representative of hisemployees, or forcing or requiring the employees of an employer to accept or select 50DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the record in this case I cannot accept the General Counsel's contentionthat the Council's picketing had, among others, the recognitional or organizationalobjectives forbidden by Section 8(b) (7) (C).The Council at no time soughtrecognition of any of the subcontractors and, aside from the picketing, had nocommunications whatever with the nonunion subcontractors.The Council's prac-tice in situations like the present, according to Deady's credited testimony, was notto approach the nonunion subcontractors at all, but rather to approach the generalcontractor whose award policy was unfavorable to the Council, and attempt topersuade him to change his award policy so as to give subcontracts to employerswho customarily used union men.This was the procedure followed by Deady inthis case.In my opinion the record fails to sustain the General Counsel's positionthat an objective of the picketing was to force the subcontractors to recognize theCouncil or to force the employees of the subcontractors to accept the Council or itsaffiliated labor organizations as the bargaining representative of their employees.Rather, the Council by its picketing was seeking to force or require Winwake to putthe nonunion subcontractors off the job entirely and replace them with union sub-contractors.While, as found above, picketing for such an objective falls within theban of Section 8(b)(4)(B) of the Act, in my opinion it does not come within theprohibition of Section 8(b)(7)(C) under the circumstances of this case.Accord-ingly, the Section 8(b) (7) (C) allegations of the complaint will be dismissed.15C. Conclusions concerning Local 379s unfair labor practicesAs found hereinabove, Local 379 called the employees of Twinbrook out onstrike on July 12 and again on August 4. In addition, Local 379 threatened Sefchuk,an employee of Burlington, as he was loading one of Twinbrook's trucks, that hewould be blacklisted by Local 379 for doing so.The complaint alleges that Local379, and the Council as well, violated subsections (i )and (ii) of Section 8(b) (4) (B)of the Act by engaging in the conduct summarized above. Insofar as the Council isconcerned, the record fails to establish such participation by the Council in theactivities of Local 379 against Twinbrook and Burlington as to warrant holding itresponsible therefor.Consequently, such allegations of the complaint against theCouncil will be dismissed.With regard to the allegations of the complaint against Local 379, since there isno question but that Local 379 called the strikes against Twinbrook, the principalquestion on this phase of the case is whether the above conduct was in support ofan object proscribed in part (B) of Section 8(b)(4).16Local 379 contends that itsJuly 12 strike and its threatening of Sefchuk, the employee of Burlington, whichoccurred the same day, were in protest against Vassalotti's action in himself drivinga truck which Local 379 asserts was in violation of the contract, the provisions ofwhich the parties undertook to maintain in effect until the negotiations for a newcontract were completed.Local 379 contends that the August 4 strike resultedfrom Twinbrook's leasing out of a truck without a driver who was a member ofLocal 379, and also from its subsequent action that same day in leasing a trucksuch labor organization as their collective bargaining representative, unless such labororganization is currently certified as the representaitve of such employees:#RELR(C)where such picketing has been conducted without a petition under section9 (c) being filed within a reasonable period of time not to exceed thirty days fromthe commencement of such picketing:..Provided further,That nothing inthis subparagraph (C) shall be construed to prohibit any picketing or other pub-licity for the purpose of truthfully advising the public (including consumers) thatan employer does not employ members of, or have a contract with, a labor organi-zation, unless an effect of such picketing is to induce any individual employed byany other person in the course of his employment, not to pick up, deliver ortransport any goods or not to perform any services.15 The reasoning hereinabove set forth is applicable to the further allegations of the.complaint that the Council also violated Section 8(b) (4) (ii) (B) of the Act by picketingtheWinwake project with an object of forcing or requiring Winwake and the nonunionsubcontractors on the project to recognize or bargain with the Council or labor organiza-tions affiliated with it.Accordingly, these allegations of the complaint are also dismissed.16The complaint also alleged that Local 379 had violated the Act by appeals to em-ployees of Twinbrook not to perform services for their employer.At the hearing in theinjunction proceeding, however, the General Counsel stipulated that such appeals were notto be construed as a violation of the Act.As stated above, this stipulation is a part of-the record herein. BUILDINGAND CONSTRUCTION TRADES COUNCIL,ETC.51without a Local 379 driver from Rosenfield,another ready-mix supplier.Local 379contends that these actions were in violation of the provisions of the contract whichthe parties had undertaken to maintain in effect.The leasing of the truck from Rosenfield without a Local 379 driver appears tohave been a breach of the understanding then in effect.However,for the reasonsset forth below,I find that this contract violation was not the only factor in thestrike at Twinbrook on August 4, and that an object of Local 379 in calling thisstrike, like Local 379's earlier strike against Twinbrook on July 12, was further toassist the Council in its efforts to eliminate the nonunion subcontractors from theWinwake project by bringing additional pressure on Winwake through Twinbrook.Various circumstances cast light on Local 379's motives in calling the two strikesof Twinbrook's employees.In the first place, it should be borne in mind that themembers of Local 379, which is the Excavating and Building Material Local, workprimarily around construction projects.Their interests are closely allied with thoseof construction workers who are traditionally represented by the labor organizationsaffiliated with the Council.Local 379 is not affiliated with either the Council orthe AFL-CIO.At thetime of the strikes involved in this case,Local 379 had nodispute whatever with Winwake or the nonunion subcontractors on the Winwakeproject.Yet Local379's actions throughout this case show that it was supportingthe Council in its controversies with the nonunion subcontractors on the Winwakeproject.Almost from the beginning Local 379's members respected the Council's picketline at the Winwake project.With the exception of June 28,the first day on whichTwinbrook delivered concrete to the project, no member of Local 379, so far asthe record shows, crossed the Council's picket line.Such action was in accordancewith Local 379's standard instructions to its members.While Business Agent Garveydisclaimed any interest in the picket line,according to the credited testimony herein,Garvey wasseen in the vicinity of the picket line on most of the occasions on whichconcrete was poured at the project.At times Garvey was observed appealing todrivers approaching the project not to cross the picket line.Business Agent Garvey's comment to Vassalotti as he was driving out of theproject on July 12, shortly before the first strike began, reveals Local 379's concernabout occurrences at the Winwake project and tends to refute Local 379's claim thatVassalotti's driving in alleged violation of the contract was the cause of the July 12strike.Thus, Garvey stated to Vassalotti on this occasion that he was "breakingdown conditions"at the project.Nothing was said at this time about Vassalotti'sdriving being in violation of the contract.Nor did Garvey make any mention ofVassalotti's driving of the truck in alleged violation of the contract when he wentto Twinbrook's plant that afternoon to call the men out on strike.All Garvey saidon this occasion,by wayof explanation for the strike was "no contract."Local 379's preoccupation with events occurring at the Winwake project is alsoseen in an incident which occurred during the multiemployer negotiations for anew contract.When the matter of the Twinbrook strike was brought up in thenegotiations,Local 379's president and business agent,McMorrow,while assertingthat he was uninformed as to the reason for the Twinbrook strike, nevertheless beforecalling his colleague, Business Agent Garvey, for information about the matter,inquired of the employers'representative in the negotiations whether Twinbrookwould agree not to make any deliveries to Winwake in the future.Under all the circumstances of the case,and bearing in mind that the fact that thecontract contained no prohibition against owners driving trucks and that Vassalottihad himself driven trucks on numerous prior occasions,I find without merit Local379's contention that the July 12 strike was in protest against Vassalotti's driving ofTwinbrook's trucks in violation of the contract,and conclude that at least one of theobjects of the July 12 strike was to bring further pressure on Winwake in support ofthe Council's drive to induce Winwake to get rid of the nonunion subcontractors onthe project,a goal which Twinbrook was frustrating in part, by its insistence on doingbusinesswithWinwake.With regard to the August 4 strike called by Local 379 at the Twinbrook plant, Ihave found, in effect, that Twinbrook's breach of the contractprovisions againstleasing trucks without Local 379 drivers was among the causes of the strike.How-ever, for the reasons set forth below, I conclude that Local 279's August 4 strike wasmotivated, in part, by the same considerations which impelled it to call the strike onJuly 12, namely, Local 279's desire to assist the Council in its efforts to get rid ofthe nonunion subcontractors on the Winwake hotel project by doing what it could todeprive Winwake of the services of Twinbrook.The evidence showing Local 379's earlier support of the Council's action againstWinwake and the nonunion subcontractors utilized by it on the project has been70M06-64-vol. 141-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed above.That the August 4 strike was another instance of such support isindicated by the similarity in the circumstances in which Local 379 took actionagainst Twinbrook.Twinbrook's relations with Local 379 were satisfactory and nodisruption of its work occurred unless Winwake was somehow involved.However,on each occasion on which Twinbrook did business with Winwake, Local 379promptly took action against Twinbrook.The morning after Twinbrook made de-liveries toWinwake on June 27, Twinbrook's drivers notified it that they would notcross the picketline again,and they did not thereafter do so.Twinbrook's deliveriestoWinwake on July 12 were immediately followed by the first strike.August 4 wasthe next occasion on which Twinbrook had any dealings with Winwake.At thistime Twinbrook leased a truck to Winwake for the purpose of transporting concreteto the project.This action was promptly followed by Local 379's second strikeagainst Twinbrook.The discussion on August 11, preceding the settlement of theAugust 4, strike, reveal Local 379's continuing concern about Twinbrook's dealingwith Winwake. Thus, McMorrow insisted on this occasion that Vassalotti agree thatTwinbrook would not deliver to Winwake again and also not to lease trucks toWinwake.Under all the circumstances, I conclude that Local 379 seized upon theopportunity presented by Twinbrook's leasing of the truck to Winwake as an excusefor again taking action against Twinbrook in aid of the Council's campaign to forceWinwake to replace its nonunion subcontractors.Upon all the facts of the case, I find that Local 379 has caused the employees ofTwinbrook to engage in two strikes, the first commencing on July 12, 1961, and thesecond on August 4, 1961, with an object of forcing or requiring Twinbrook to ceasedoing business with Winwake, and of forcing and requiring Winwake to cease doingbusiness with the nonunion subcontractors on the project. I find further that Local379, by its threats to blacklist Sefchuk, the employee of Burlington, has induced andencouraged him to refuse to handle materials and to perform services, with an objectof forcing or requiring Burlington and Twinbrook to cease doing business with oneanother and with Winwake, and of forcing or requiring Winwake to cease doing busi-nesswith the nonunion contractors on the Winwake hotel project. By engaging insuch conduct Local 379 has violated subsections (i) and (ii) of Section 8(b)(4)(B)of the Act.IV. THE REMEDYHaving found that the Council, its agent, Deady, and Local 379 have engaged incertain unfair labor practices by engaging in, and inducing and encouraging indi-viduals employed by secondary employers to engage in, strikes or refusals to performservices, and by threatening, coercing, and restraining secondary persons for pro-scribed objects, the recommended order will provide that they cease and desist there-from and take certain affirmative action which it is found is necessary to effectuatethe policies of the Act.Upon the basis of the foregoingfindingsof fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Winwake, Guild, and Twinbrook are each employers as defined in Section 2(2)of the Act and eachis engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Whitten,Wood, Weatherhead, and De Mone are engaged in the building andconstruction industry and, accordingly, are engaged in an industry affecting commercewithin themeaningof Section 8(b) (4) of the Act.3.The Respondents Council and Local 379 are labor organizations as defined inSection 2(5) of the Act. The Respondent Deady is an agent of the Council withinthe meaning of Sections 2(13) and 8(b) of the Act.4.The Respondents Council and Deady have violated Section 8(b) (4) (i) and(ii) (B) of the Act, by inducing and encouraging the employees of Guild and Twin-brook to engage in strikes and refusals to perform services and to transport materials,and by picketing the Winwake hotel project, thereby threatening and coercing Win-wake, Guild, and Twinbrook, with an object of forcing or requiring Winwake, onthe one hand, and Guild and Twinbrook on the other hand, to cease doing businesswith one another, and of forcing or requiring Winwake to cease doing business withWhitten, Wood, Weatherhead, and De Mone.5.The Respondent Local 379 has violated Section 8(b) (4) (i) and (ii) (B) ofthe Act by inducing and encouraging an employee of Burlington to refuse, in thecourse of his employment, to handle materials and to perform services, and engagingin strikes against Twinbrook, thereby threatening and coercing Twinbrook, with anobject of forcing or requiring Burlington, Twinbrook, and Winwake to cease doing LOCAL 542, IUOE, AFL-CIO53businesswith one another,and of forcing or requiringWinwake tocease doing busi-nesswith Whitten, Wood, Weatherhead, and De Mone.6.The aforesaid violations affect commerce within the meaning of Section 2(6)and (7) of the Act.7.Respondents Council and Deady have not violated Section 8(b) (7) (C) oftheAct.[Recommended Order omitted from publication.]Local 542, International Union of Operating Engineers, AFL-CIOandJoseph Paskert,Sr., Francis McCabe,Olin B.WatkinsandElmhurst Contracting Co., Inc.(Division of Hagan Indus-tries, Inc.), Party to the ContractInternationalUnion of Operating Engineers,AFL-CIO; Jo-seph J. Delaney, President;Hunter P. Wharton,Secretary-Treasurer;William McAneny,AgentandJoseph Paskert, Sr.,Francis McCabeandElmhurst Contracting Co., Inc.(Divisionof Hagan Industries,Inc.), Party to the Contract.Cases Nos.4-CB-625-1, 4-CB-625-2, 4-CB-625-3, 4-CB-656-1, and 4-CB-656-2.February 28, 1963DECISION AND ORDEROn September 7, 1962, Trial Examiner Thomas F. Maher issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and are engaging in certain unfairlabor practices alleged in the consolidated complaint and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafterthe Respondents 1 and the General Counsel filed exceptions to theIntermediate Report and briefs supporting such exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following exceptions, additions,and modifications :1.For the reasons stated in the Intermediate Report, we agree withthe Trial Examiner that the Respondents violated Section 8 (b) (2)1Respondent Local 542's request for oral argument is hereby denied as, in ouropinion,the record,together with the briefs and exceptions, adequately present the issues andpositionsof theparties.141 NLRB No. 3.